                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

WAUKESHA FLORAL &
GREENHOUSES, INC.,
d/b/a Waukesha Floral and
Waukesha Floral & Greenhouses,

               Plaintiff,                                                Case No.:        15-CV-01365

v.

JAMES POSSI,
YOUR FLORIST, LLC,
and ANN M. RICE,

               Defendants,
and

ERIE INSURANCE EXCHANGE

               Intervenors


                               STIPULATION FOR DISMISSAL


       The parties, by their attorneys, stipulate and agree that the above-captioned action,
together with all claims and causes of action, may be dismissed upon the merits, with prejudice,

without costs to any party as against another, and without further notice.

       Dated this 8th day of February, 2019.

                                                  CRAMER, MULTHAUF & HAMMES, LLP
                                                  Attorneys for Plaintiffs

                                               BY:     Electronically signed by Matthew M. Fernholz
                                                     MATTHEW M. FERNHOLZ
                                                     State Bar No.: 1065765




          Case 2:15-cv-01365-NJ Filed 02/08/19 Page 1 of 2 Document 209
Dated this 8th day of February, 2019.
                                               PIPER, SCHMIDT & WIRTH
                                               Attorneys for the Defendants

                                        BY: Electronically signed by Joseph M. Wirth
                                            JOSEPH M. WIRTH
                                            State Bar No.: 1012080

Dated this 8th day of February, 2019.
                                               BOARDMAN & CLARK, LLP
                                               Attorneys for the Erie Insurance Exchange

                                        BY: Electronically signed by Evan B. Tenebruso
                                            EVAN B. TENEBRUSO
                                            State Bar No.: 1085063




                                           2

  Case 2:15-cv-01365-NJ Filed 02/08/19 Page 2 of 2 Document 209
